DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a "probe used for an ultrasonic diagnostic apparatus which includes a probe” in lines 1-2. It is unclear whether or not this is the same probe.
Claim 1 recites "the elapse of time” in line 11. There is insufficient antecedent basis for this limitation.
Claims 1 and 18 recite “the low-noise amplifying circuit” and “the transducer” in lines 15-16 and 16-18, respectively. It is unclear whether the limitations refer to one of the plurality of respective elements or to each of them. For examination purposes, this is 
Claim 17 recites "a plurality of the semiconductor circuits” in line 2. There is insufficient antecedent basis for this limitation because claim 16 recites the “one semiconductor circuit.” Additionally, the relationship between a plurality of the semiconductor circuits and the elements of the probe is unclear because “the single differential converter and the plurality of low-noise amplifying circuits are constituted of one semiconductor circuit” according to claim 16. It is therefore unclear what elements correspond to other semiconductor circuits of the plurality of the semiconductor circuits.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20170163225), hereinafter Chen, in view of Mulder et al (US 20030038740), hereinafter Mulder, Uchiumi et al (JP2013188421), hereinafter Uchiumi, and Degertekin et al (US 20160249882), hereinafter Degertekin.
Regarding claim 1, Chen teaches a probe (“an ultrasound probe" [0026]; Fig. 1) used for an ultrasonic diagnostic apparatus (“ultrasound devices having an amplifier for amplifying received ultrasound signals" [0002]; “ultrasound images are generated from the processed electrical signals" [0004]; “ultrasound system" [0050]) which includes a probe (the components of FIG. 1 form part of an ultrasound probe.  The ultrasound probe may be handheld." [0026]) for transmitting an ultrasonic wave to a diagnostic site (“The ultrasonic transducers may also transmit ultrasound signals" [0018]; “corresponding to shallow depths… corresponding to greater depths” [0030]) and receiving a reception signal which is a reflected wave  (“the ultrasound signal is a reflected signal” [0030]) and obtains information necessary for diagnosis based on the reception signal (“The ultrasonic transducers are sensors .., producing electrical signals representing received ultrasound signals." [0018]), the probe comprising:

a plurality of low-noise amplifying circuits (112a - 112n, Fig. 1) each corresponding to one of the plurality of transducers (“The amplifiers 112a .  . . 112n, as well as amplifier 300 of FIG. 3 (described below), may be TIAs in some embodiments.  One or more of the amplifiers 112a .  . . 112n may be variable current amplifiers.  As will be described further below, the current of the amplifiers may be varied during an acquisition period, thus adjusting the power consumption, noise level, and linearity of the amplifiers." [0021]); and
a device (330, Fig. 3A, [0041]) which converts a control signal (“control signals” [0041]) to a first bias signal (“biasing … first stage 202” [0031]) rising with the elapse of time (404, fig. 4) and a second bias signal (“biasing … second stage 204” [0031], Fig. 2) falling (402, fig. 4) with the elapse of time (“dynamic current biasing of the amplifier 112a, and first stage 202 and second stage 204 more specifically, may be implemented to control the power, noise, and linearity characteristics of the amplifier during an acquisition period.” [0031], Fig. 2) to control the plurality of low-noise amplifying circuits (“a digital controller may be provided to control more than one component of the circuit of FIG. 1, one of which may be the amplifiers 112a .  . . 112n.” [0042]. “Curve 402 represents the current of a variable current source of a second stage of a variable current amplifier.  Thus, curve 402 may represent the current of current source 205 of FIG. 2.  Curve 404 represents the current of a variable current source of a first stage of the variable current amplifier.  Thus, curve 404 may represent the current of current source 203 of FIG. 2.” [0051]. “Thus, the current values I0-I7 of FIG. 4 may correspond 
the low-noise amplifying circuit includes
an attenuator (120, Fig. 1; [0023]) which attenuates an electric signal from the transducer (an electric signal from 102a-102n, Fig. 1; “electrical signals representing received ultrasound signals." [0018]),
a first amplifying circuit (“first stage 202” [0031]) which sets the first bias signal as a bias (a bias from 203; [0050], Fig. 2) and amplifies an output signal to be gradually increased with the elapse of time (“when operating in the manner illustrated in FIG. 4, the impact of the two stages of the variable current amplifier may vary during the acquisition period.  That is, the impact of the second stage may be greater initially, up to time t4, while the impact of the first stage may be greater thereafter, from time t4 to time t8." [0052], Fig. 4. The impact is greater from time t4 to time t8 because the output signal is gradually increased with the elapse of time),
a second amplifying circuit (“second stage 204” [0031], Fig. 2) which sets the second bias signal as a bias (a bias from 205; [0050], Fig. 2) and amplifies the output signal to be gradually reduced with the elapse of time (“when operating in the manner illustrated in FIG. 4, the impact of the two stages of the variable current amplifier may vary during the acquisition period.  That is, the impact of the second stage may be greater initially, up to time t4" [0052], Fig. 4. The impact is greater initially because the output signal is gradually reduced with the elapse of time), and


Chen does not teach a single differential converter which converts a control signal.
However, Degertekin discloses MRI Compatible 3-D Intracardiac Echography Catheter and System, which is analogous art. Degertekin teaches a single differential converter (806, [0069], Fig. 12) which converts a control signal (“FIG. 12 is a schematic of the single to differential converter" [0029].  "The single to differential converter 806 can convert the single ended signal of the TIA 804 to a fully differential signal.  Fully differential signal processing reduces the effect of external noises, clock injection and even order harmonic and increases dynamic range.  FIG. 12 illustrates the STD circuit schematic." [0069]. The single ended signal is a control signal).
Therefore, based on Degertekin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen to have a single differential converter which converts a control signal, as taught by Degertekin, in order to facilitate fully differential signal processing thereby reducing the effect of external noises (Degertekin: [0069]). In the combined invention of Chen and Degertekin, a single differential converter converts a control signal rising with the elapse of time to a first bias signal rising with the elapse of time and a second bias signal falling with the elapse of time.  

However, Uchiumi discloses ultrasonic diagnostic apparatus, which is analogous art. Uchiumi teaches amplifying an output signal of the attenuator (“The attenuator 17 is connected to a bias controller 23 that controls the bias voltage at the variable bias power sources V3 and V4." Fig. 1; p. 3. “The reception unit 12 is provided for each reception channel,and includes a TRSW 13, an attenuation unit 17, and an amplification unit 19...The echo signal input to the TRSW 13 is input to the amplification unit 19 via the attenuation unit 17. The echo signal amplified by the amplifying unit 19 is sent to the processing unit 21, where an ultrasonic image is constructed by performing predetermined signal processing”; Fig. 1; p. 3).
Therefore, based on Uchiumi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen and Degertekin to amplify an output signal of the attenuator, as taught by Uchiumi, in order to facilitate constructing ultrasonic images (Uchiumi: p. 3).
While Chen teaches a subtractor (114, Fig. 1; [0022]), Chen as modified by Degertekin and Uchiumi further does not teach that the subtractor subtracts an output of the first amplifying circuit and an output of the second amplifying circuit.
However, Mulder discloses a differential line driver (Abstract), which is analogous art. Mulder teaches that the subtractor (“the differential line driver” [0037]) subtracts an output of the first amplifying circuit (“left half-cell”; “M1a and M1c” [0037], Fig. 3) and an output of the second (“right half-cell”, “M1b and M1d” [0037], Fig. 3) amplifying circuit I.sub.OUT-.  I.sub.OUT is the differential output signal current.” [0008].  “Further with reference to FIG. 3, FIG. 3 shows a differential output cell, comprising two half-cells, a left half-cell and a right half-cell.  The output cell includes four cascode transistors M1a, M1b, M1c, and M1d, which are arranged in parallel.  Drains of the cascode transistors M1a and M1c are connected to the negative polarity output, and drains of the cascode transistors M1b and M1d are connected to the positive polarity output of the differential cell.” [0037]).
Therefore, based on Mulder’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, and Degertekin to subtract an output of the first amplifying circuit and an output of the second amplifying circuit, as taught by Mulder, in order to facilitate differential mode operation (Mulder: [0008], [0037]).
Regarding claim 3, Chen modified by Uchiumi, Mulder, and Degertekin teaches probe according to claim 1.
Additionally, Chen as modified by Uchiumi, Mulder, and Degertekin teaches using the second bias signal, an attenuation degree of the attenuator is reduced with the elapse of time (Uchiumi: “The attenuation unit … reduces the amount of attenuation 
Therefore, based on Uchiumi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, and Degertekin to use the second bias signal, an attenuation degree of the attenuator is reduced with the elapse of time, as taught by Uchiumi, in order to facilitate constructing ultrasonic images (Uchiumi: p. 3).
Regarding claim 10, Chen modified by Uchiumi, Mulder, and Degertekin teaches probe according to claim 1.
Additionally, Chen as modified by Uchiumi, Mulder, and Degertekin teaches that a signal not attenuating with the attenuator turned off is supplied to the first amplifying circuit and the second amplifying circuit (Uchiumi: “The attenuator 17 is connected to a bias controller 23 that controls the bias voltage at the variable bias power sources V3 and V4." Fig. 1; p. 3. “For the variable bias power source V3, the value of the bias voltage (positive voltage) immediately after the end of transmission is set to the maximum (400mV), and the supply amount of the bias voltage gradually decreases with the passage of time. Thereafter, when a predetermined time elapses immediately after the supply of the transmission signal to the ultrasonic probe 15 is stopped, the supply of the bias voltage is stopped. The bias controller 23 changes the supply amount of the bias voltage in accordance with the level of the echo signal (reception signal). For example, when the voltage Vout at the node P2 gradually decreases, the supply amount of the bias voltage is changed according to the decrease rate. Then, when the voltage Therefore, the attenuator turned off and a signal is not attenuating when the amplifier is not saturating).
Therefore, based on Uchiumi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, and Degertekin to have a signal not attenuating with the attenuator turned off that is supplied to the first amplifying circuit and the second amplifying circuit, as taught by Uchiumi, in order to facilitate constructing ultrasonic images (Uchiumi: p. 3).
Regarding claim 11, Chen modified by Uchiumi, Mulder, and Degertekin teaches probe according to claim 1.
Chen teaches that the first amplifying circuit and the second amplifying circuit can be used as fixed gain amplifiers (“The feedback impedance determines the transimpedance gain of the transimpedance amplifier, such that the input current signal may be converted into an output voltage of varying amplitude." [0033]. “It should be appreciated from FIG. 2 and the foregoing description that an embodiment of the application provides a multi-stage TIA having two or more independently controllable variable current sources, with a variable feedback impedance." [0034]. Therefore, gain will be fixed unless feedback impedance varies).
Regarding claim 12, Chen modified by Uchiumi, Mulder, and Degertekin teaches probe according to claim 1.
Additionally, Chen as modified by Uchiumi, Mulder, and Degertekin teaches that the first amplifying circuit and the second amplifying circuit are first and second “Further with reference to FIG. 3, FIG. 3 shows a differential output cell, comprising two half-cells, a left half-cell and a right half-cell.  The output cell includes four cascode transistors M1a, M1b, M1c, and M1d, which are arranged in parallel.  Drains of the cascode transistors M1a and M1c are connected to the negative polarity output, and drains of the cascode transistors M1b and M1d are connected to the positive polarity output of the differential cell.” [0037]) and realize the subtractor by being connected after switching polarities of respective outputs (Mulder: “Drains of the cascode transistors M1a and M1c are connected to the negative polarity output, and drains of the cascode transistors M1b and M1d are connected to the positive polarity output of the differential cell.” [0037]. The connection of [0037] realizes cross-coupling the cascoded group output currents as in Fig. 3 of the specification).
Therefore, based on Mulder’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, and Degertekin to subtract an output of the first amplifying circuit and an output of the second amplifying circuit, as taught by Mulder, in order to facilitate differential mode operation (Mulder: [0008], [0037]).

Regarding claim 13, Chen modified by Uchiumi, Mulder, and Degertekin teaches probe according to claim 12.
Additionally, Chen as modified by Uchiumi, Mulder, and Degertekin teaches that the first bias signal and the second bias signal are respectively tail current sources of 
Therefore, based on Mulder’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, and Degertekin to subtract an output of the first amplifying circuit and an output of the second amplifying circuit, as taught by Mulder, in order to facilitate differential mode operation (Mulder: [0008], [0037]).
Regarding claim 16, Chen modified by Uchiumi, Mulder, and Degertekin teaches probe according to claim 1.
Chen teaches that the single differential converter and the plurality of low-noise amplifying circuits are constituted of one semiconductor circuit (“the ultrasonic transducers 102a .  . . 102n and the illustrated circuitry may be monolithically integrated on the same semiconductor die." [0025]. Fig. 1) and the plurality of low-noise amplifying circuits are commonly controlled by the first bias signal (404, Fig. 4) and the second bias signal (402, Fig. 4.“Curve 402 represents the current of a variable current source of a second stage of a variable current amplifier.  Thus, curve 402 may represent the current of current source 205 of FIG. 2.  Curve 404 represents the current of a variable 
Additionally, Chen as modified by Uchiumi, Mulder, and Degertekin teaches that
the first bias signal and the second bias signal are in the single differential converter (Degertekin: "The single to differential converter 806 can convert the single ended signal of the TIA 804 to a fully differential signal.  Fully differential signal processing reduces the effect of external noises, clock injection and even order harmonic and increases dynamic range.  FIG. 12 illustrates the STD circuit schematic." [0069]).
Therefore, based on Degertekin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, and Degertekin to have the first bias signal and the second bias signal in the single differential converter, as taught by Degertekin, in order to facilitate fully differential signal processing thereby reducing the effect of external noises (Degertekin: [0069]). 
Regarding claim 17, Chen modified by Uchiumi, Mulder, and Degertekin teaches probe according to claim 1.
Chen teaches that a plurality of the semiconductor circuits are mounted ("The components of FIG. 1 may be located ... on different substrates.  For example, as illustrated, the ultrasonic transducers 102a .  . . 102n may be on a first substrate 128a and the remaining illustrated components may be on a second substrate 128b.  The first 
Additionally, Chen as modified by Uchiumi, Mulder, and Degertekin teaches that
the control signal (Uchiumi: the control signal of the “bias controller 23” Fig. 1; p. 3) is shared by the plurality of circuits (Uchiumi: “The attenuator 17 is connected to a bias controller 23 that controls the bias voltage at the variable bias power sources V3 and V4." Fig. 1; p. 3).
Therefore, based on Uchiumi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, and Degertekin to have the control signal that is shared by the plurality of circuits, as taught by Uchiumi, in order to facilitate constructing ultrasonic images (Uchiumi: p. 3). In the combined invention of Chen, Uchiumi, Mulder, and Degertekin, the control signal is shared by the plurality of semiconductor circuits.

Regarding claim 18, Chen teaches an ultrasonic diagnostic apparatus (“ultrasound devices having an amplifier for amplifying received ultrasound signals" [0002]; “ultrasound images are generated from the processed electrical signals" [0004]; “ultrasound system" [0050]) comprising:
a probe (“an ultrasound probe" [0026]; Fig. 1) for transmitting an ultrasonic wave to a diagnostic site (“The ultrasonic transducers may also transmit ultrasound signals" [0018]; “corresponding to shallow depths… corresponding to greater depths” [0030]) 
a signal processing circuit (100, Fig. 1) for obtaining information necessary for diagnosis based on the reception signal (“The circuit 100 includes N ultrasonic transducers 102a .  . . 102n" [0018], Fig. 1), wherein
the probe includes a plurality of transducers (“The circuit 100 includes N ultrasonic transducers 102a .  . . 102n" [0018], Fig. 1), a plurality of low-noise amplifying circuits (112a - 112n, Fig. 1) respectively corresponding to the plurality of transducers (“The amplifiers 112a .  . . 112n, as well as amplifier 300 of FIG. 3 (described below), may be TIAs in some embodiments.  One or more of the amplifiers 112a .  . . 112n may be variable current amplifiers.  As will be described further below, the current of the amplifiers may be varied during an acquisition period, thus adjusting the power consumption, noise level, and linearity of the amplifiers." [0021]), a device (330, Fig. 3A, [0041]) which converts a control signal (“control signals” [0041]) to a first bias signal (“biasing … first stage 202” [0031]) rising with the elapse of time (404, fig. 4) and a second bias signal (“biasing … second stage 204” [0031], Fig. 2) falling (402, fig. 4) with the elapse of time (“dynamic current biasing of the amplifier 112a, and first stage 202 and second stage 204 more specifically, may be implemented to control the power, noise, and linearity characteristics of the amplifier during an acquisition period.” [0031], Fig. 2) to control the plurality of low-noise amplifying circuits (“a digital controller may be provided to control more than one component of the circuit of FIG. 1, one of which may be the amplifiers 112a .  . . 112n.” [0042]. “Curve 402 represents the current of a variable current source of a second stage of a variable current amplifier.  Thus, curve 
the low-noise amplifying circuit includes
an attenuator (120, Fig. 1; [0023]) which attenuates an electric signal from the transducer (an electric signal from 102a-102n, Fig. 1; “electrical signals representing received ultrasound signals." [0018]),
a first amplifying circuit (“first stage 202” [0031]) which sets the first bias signal as a bias (a bias from 203; [0050], Fig. 2) and amplifies an output signal to be gradually increased with the elapse of time (“when operating in the manner illustrated in FIG. 4, the impact of the two stages of the variable current amplifier may vary during the acquisition period.  That is, the impact of the second stage may be greater initially, up to time t4, while the impact of the first stage may be greater thereafter, from time t4 to time t8." [0052], Fig. 4. The impact is greater from time t4 to time t8 because the output signal is gradually increased with the elapse of time),
a second amplifying circuit (“second stage 204” [0031], Fig. 2) which sets the second bias signal as a bias (a bias from 205; [0050], Fig. 2) and amplifies the output signal to be gradually reduced with the elapse of time (“when operating in the manner illustrated in FIG. 4, the impact of the two stages of the variable current amplifier may vary during the acquisition period.  That is, the impact of the second stage may be The impact is greater initially because the output signal is gradually reduced with the elapse of time), and
a subtractor (114, Fig. 1; [0022]) which subtracts outputs of amplifying circuits (“The averaged output signal may be formed in part by … subtracting the signals from the various amplifiers 112a .  . . 112n.” Fig. 1; [0022]).
Chen does not teach a single differential converter which converts a control signal.
However, Degertekin discloses MRI Compatible 3-D Intracardiac Echography Catheter and System, which is analogous art. Degertekin teaches a single differential converter (806, [0069], Fig. 12) which converts a control signal (“FIG. 12 is a schematic of the single to differential converter" [0029].  "The single to differential converter 806 can convert the single ended signal of the TIA 804 to a fully differential signal.  Fully differential signal processing reduces the effect of external noises, clock injection and even order harmonic and increases dynamic range.  FIG. 12 illustrates the STD circuit schematic." [0069]. The single ended signal is a control signal).
Therefore, based on Degertekin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen to have a single differential converter which converts a control signal, as taught by Degertekin, in order to facilitate fully differential signal processing thereby reducing the effect of external noises (Degertekin: [0069]). In the combined invention of Chen and Degertekin, a single differential converter converts a control signal rising with the elapse of time to a first bias signal rising with the elapse of time and a second bias signal falling with the elapse of time.  

However, Uchiumi discloses ultrasonic diagnostic apparatus, which is analogous art. Uchiumi teaches amplifying an output signal of the attenuator (“The attenuator 17 is connected to a bias controller 23 that controls the bias voltage at the variable bias power sources V3 and V4." Fig. 1; p. 3. “The reception unit 12 is provided for each reception channel,and includes a TRSW 13, an attenuation unit 17, and an amplification unit 19...The echo signal input to the TRSW 13 is input to the amplification unit 19 via the attenuation unit 17. The echo signal amplified by the amplifying unit 19 is sent to the processing unit 21, where an ultrasonic image is constructed by performing predetermined signal processing”; Fig. 1; p. 3).
Therefore, based on Uchiumi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen and Degertekin to amplify an output signal of the attenuator, as taught by Uchiumi, in order to facilitate constructing ultrasonic images (Uchiumi: p. 3).
While Chen teaches a subtractor (114, Fig. 1; [0022]), Chen as modified by Degertekin further does not teach that the subtractor subtracts an output of the first amplifying circuit and an output of the second amplifying circuit.
However, Mulder discloses a differential line driver (Abstract), which is analogous art. Mulder teaches that the subtractor (“the differential line driver” [0037]) subtracts an output of the first amplifying circuit (“left half-cell”; “M1a and M1c” [0037], Fig. 3) and an output of the second (“right half-cell”, “M1b and M1d” [0037], Fig. 3) amplifying circuit I.sub.OUT-.  I.sub.OUT is the differential output signal current.” [0008].  “Further with reference to FIG. 3, FIG. 3 shows a differential output cell, comprising two half-cells, a left half-cell and a right half-cell.  The output cell includes four cascode transistors M1a, M1b, M1c, and M1d, which are arranged in parallel.  Drains of the cascode transistors M1a and M1c are connected to the negative polarity output, and drains of the cascode transistors M1b and M1d are connected to the positive polarity output of the differential cell.” [0037]).
Therefore, based on Mulder’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, and Degertekin to subtract an output of the first amplifying circuit and an output of the second amplifying circuit, as taught by Mulder, in order to facilitate differential mode operation (Mulder: [0008], [0037]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Uchiumi, Mulder, and Degertekin as applied to claim 1, and further in view of Foley et al (US 20180145682), hereinafter Foley.
Regarding claim 2, Chen modified by Uchiumi, Mulder, and Degertekin teaches probe according to claim 1.

However, Foley discloses a positive and negative DC-DC converter for biasing RF circuits, which is analogous art. Foley teaches that during an operation period, the first bias signal is always greater than the second bias signal (“converting, with a boost converter assembled on the substrate, the first supply voltage to a second voltage that is positive and greater than the first voltage; converting, with the boost converter, the first supply voltage to a negative voltage that is less than the first voltage;" [0013]).
Therefore, based on Foley’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, and Degertekin to have the first bias signal that is always greater than the second bias signal during an operation period, as taught by Foley, in order to facilitate biasing of circuits (Foley: [0013]).

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Uchiumi, Mulder, and Degertekin as applied to claim 1, and further in view of Osaka (US 20090231883), hereinafter Osaka.
Regarding claim 4, Chen modified by Uchiumi, Mulder, and Degertekin teaches probe according to claim 1.
Chen modified by Uchiumi, Mulder, and Degertekin does not teach a constant current generation circuit for generating the control signal by charging a capacitor with a constant current.

Therefore, based on Osaka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, and Degertekin to have a constant current generation circuit for generating the control signal by charging a capacitor with a constant current, as taught by Osaka, in order to facilitate a low noise signal conversion (Osaka: [0075]).
Regarding claim 7, Chen modified by Uchiumi, Mulder, Osaka, and Degertekin teaches probe according to claim 4.
Additionally, Chen modified by Uchiumi, Mulder, Osaka, and Degertekin teaches that the constant current generation circuit has a function capable of varying a constant current value (Osaka: “the output of the variable constant power source CC2 is changed by the differential amplified signal." [0073]) for charging the capacitor (Osaka: “a series circuit of a variable constant current source CC2 and a capacitor C2 is connected between a power supply Reg and the ground. Moreover, a switching element Q2 
Therefore, based on Osaka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, Osaka, and Degertekin to have the constant current generation circuit that has a function capable of varying a constant current value for charging the capacitor, as taught by Osaka, in order to facilitate a low noise signal conversion (Osaka: [0075]).
Regarding claim 8, Chen modified by Uchiumi, Mulder, and Degertekin teaches probe according to claim 1.
Chen modified by Uchiumi, Mulder, and Degertekin does not teach that the first bias signal is constant during the elapse of time.
However, Osaka discloses a DC-DC converter, which is analogous art. Osaka teaches that the first bias signal is constant (“a signal of the H level" [0069]) during the elapse of time ("In the pulse signal generator 13 shown in FIG. 8, in a state where the flip-flop FF is set, the output terminal Q outputs a signal of the H level" [0069]. "At this time, the pulse signal generator 13 is outputting an ON signal for the switching element Q0 to the drive circuit 14" [0070]).
Therefore, based on Osaka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, and .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Uchiumi, Mulder, Osaka, and Degertekin as applied to claim 4, and further in view of Ledoux et al (US 20180289361), hereinafter Ledoux.
Regarding claim 5, Chen modified by Uchiumi, Mulder, Osaka, and Degertekin teaches probe according to claim 4.
Additionally, Chen modified by Uchiumi, Mulder, Osaka, and Degertekin teaches that the constant current generation circuit has a function of discharging the capacitor (Osaka: “a series circuit of a variable constant current source CC2 and a capacitor C2 is connected between a power supply Reg and the ground. Moreover, a switching element Q2 composed of an N-type MOSFET is connected as a discharge circuit in parallel to the capacitor C2.” [0065]. “At the same time as above, the output of the inverting output terminal Qb changes to the H level.  Then, the switching element Q2 turns on, whereby the capacitor C2 discharges." [0071]).
Therefore, based on Osaka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, Osaka, and Degertekin to have the constant current generation circuit that has a function capable of varying a constant current value for charging the capacitor, as taught by Osaka, in order to facilitate a low noise signal conversion (Osaka: [0075]).

However, Ledoux discloses active distribution of high-voltage power for ultrasound transducers, which is analogous art. Ledoux teaches that the constant current generation circuit has a function of fixing the capacitor to a power supply voltage (“The high voltage drive for the transducer of an ultrasonic transducer probe is provided by an active supply that monitors the high voltage supplied to the transducer by means of feedback, and responds to a decline in voltage during high voltage transmission by coupling charge from a capacitor to the high voltage supply line of the probe, thereby preventing a precipitous decline in the high voltage.” Abstract. “The active high voltage supply 40 is powered by a high voltage (+HV IN) from the power supply 22, which is applied to a capacitor C1 at the input of the active supply.  The power supply charges the capacitor C1 to the high supply voltage.  The capacitor C1 can discharge by tens of volts during operation, but the active supply maintains the voltage at the probe's front end sensor 50 within a tighter range that is acceptable for imaging and therapy.  The active supply receives feedback from the sensor along a voltage feedback line, and compares the feedback voltage in the circuitry to a reference voltage either generated in the connector 30 or provided by the ultrasound system mainframe.” [0018], Fig. 3a).
Therefore, based on Ledoux’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, Osaka, and Degertekin to have the constant current generation circuit has a function of fixing the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Uchiumi, Mulder, Osaka, and Degertekin as applied to claim 4, and further in view of Wang et al (US 20150207434), hereinafter Wang.
Regarding claim 6, Chen modified by Uchiumi, Mulder, Osaka, and Degertekin teaches probe according to claim 4.
Chen as modified by Uchiumi, Mulder, Osaka, and Degertekin does not teach that the constant current generation circuit has a function capable of disconnecting the capacitor. 
However, Wang discloses power-cell switching-cycle capacitor voltage control for modular multi-level converters, which is analogous art. Wang teaches that the constant current generation circuit has a function capable of disconnecting the capacitor (While a total of four combinations of switch states are possible for the MMC shown in FIG. 2, it should be noted that states <1> and <2> have only one capacitor connected in the circuit and control transfer of energy to the load. In states <3> and <4> both capacitors are either connected in or disconnected from the circuit and thus control the sum or circulating current flowing between DC sources and the capacitors.” [0039]).
Therefore, based on Wang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, Osaka, and .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Uchiumi, Mulder, and Degertekin as applied to claim 1, and further in view of Otaka et al (US 20020055341), hereinafter Otaka.
Regarding claim 9, Chen modified by Uchiumi, Mulder, and Degertekin teaches probe according to claim 1.
Chen modified by Uchiumi, Mulder, and Degertekin does not teach that the single differential converter can vary a gain by varying the second bias signal.
However, Otaka discloses a variable gain amplifier device, which is analogous art. Otaka teaches that the converter (“a control signal converter” [0016]) can vary a gain by varying the second bias signal (“a control signal converter configured to convert the first gain control signal into a second gain control signal, and supply the second gain control signal to the gain controlled amplifier to exponentially vary the gain with respect to the first gain control signal.” [0016]).
Therefore, based on Otaka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, and Degertekin to have the converter can vary a gain by varying the second bias signal, as taught by Otaka, in order to facilitate gain control using control signals (Otaka: [0016]). .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Uchiumi, Mulder, and Degertekin as applied to claim 12, and further in view of Nasu et al (US 20120139633), hereinafter Nasu.
Regarding claim 14, Chen modified by Uchiumi, Mulder, and Degertekin teaches probe according to claim 12.
Chen modified by Uchiumi, Mulder, and Degertekin does not teach that the attenuator is constituted by series-connecting a resistor and a transistor.
However, Nasu discloses a semiconductor integrated circuit and tuner system including the same, which is analogous art. Nasu teaches that the attenuator is constituted by series-connecting a resistor (“a resistive element” [0024]) and a transistor ("FIG. 3 illustrates an example of the attenuator 10.  The attenuator 10 may include a plurality of switch resistor circuits connected to each other in parallel, each switch resistor circuit including a resistive element and a switch transistor which are connected to each other in series." [0024]).
Therefore, based on Nasu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chen, Uchiumi, Mulder, and Degertekin to have the attenuator that is constituted by series-connecting a resistor and a transistor, as taught by Nasu, in order to facilitate variable attenuation (Nasu: Abstract). 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793